Filed
                                                                                           Washington State
                                                                                           Court of Appeals
                                                                                            Division Two

                                                                                             March 27, 2018

    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
 In re:                                                              No. 49436-1-II

 DONALD MURIDAN,

                                 Appellant,

                 v.                                             PUBLISHED OPINION

 NICOLE MARIE REDL,

                                 Respondent.

          MELNICK, J. — Over the course of a relationship that lasted over six years, Donald Muridan

and Nicole Redl lived together, had a child together, and were engaged to be married. The trial

court found that the parties had a committed intimate relationship (CIR) and, after the relationship

ended, classified certain assets acquired during the relationship as community-like property subject

to a 50/50 equitable division between the parties.

          On appeal, Muridan argues that he and Redl did not have a CIR. In the alternative, Muridan

argues that even if a CIR existed, it ended prior to Muridan’s August 2014 acquisition of the most

valuable asset at issue, a 25 percent ownership interest in a retail marijuana business.

          Applying the five-factor test found in Connell v. Francisco, 127 Wash. 2d 339, 898 P.2d 831

(1995), we conclude that the trial court properly decided that the parties entered into a CIR. In

addition, we hold that substantial evidence supports the trial court’s finding that the CIR lasted

from approximately December 2008 to February 2015. Finally, we conclude that the trial court

did not abuse its discretion in characterizing or dividing the parties’ assets. We affirm.
49436-1-II


                                             FACTS

I.     MURIDAN AND REDL’S RELATIONSHIP

       A.      Overview

       In April or May of 2008, Muridan and Redl met online and began a dating relationship. In

either December 2008 or January 2009, Redl moved into Muridan’s North Tacoma home. In

December 2009, Redl became pregnant with the parties’ only child, D.M. In December 2010, after

D.M.’s birth, the parties became engaged. Although the parties never married, they continuously

cohabitated and shared parenting responsibilities for D.M. until Muridan ended their relationship

on February 27, 2015.

       B.      Muridan Diagnosed with Cancer

       In February 2009, Muridan received a prostate cancer diagnosis. In order to obtain health

insurance for Muridan through Redl’s employer, the parties signed an affidavit of domestic

partnership.1 Muridan obtained insurance and received cancer-related treatment for the remainder

of the parties’ relationship. Redl and D.M. often accompanied Muridan to his treatments. In 2011,

Muridan’s prostate surgeries rendered him impotent.

       C.      Parties’ Financial Relationship

       When the parties met, Muridan had part ownership of a fencing installation company and

earned $120,000 per year. Redl was a teacher and earned $67,132 per year. The parties had

separate retirement accounts, and Muridan owned the North Tacoma home subject to a mortgage.




1
  State Registered Domestic Partnerships are governed by chapter 26.60 RCW. “It is the intent of
the legislature that for all purposes under state law, state registered domestic partners shall be
treated the same as married spouses.” RCW 26.60.015.


                                                 2
49436-1-II


       For the first eight months of cohabitation, Redl paid Muridan $800 per month in rent. After

eight months, the parties orally agreed that Redl would no longer pay rent, but she paid the cable

bill and, after D.M. was born, 100 percent of daycare expenses for the first 24 months. Redl also

paid both parties’ medical insurance. Both parties contributed to groceries. Muridan paid the

mortgage, utilities, and daycare expenses for the next 24 months. He also paid for D.M.’s food,

clothing, extra-curricular and vacation expenses. In addition, Muridan bought a car for Redl’s use;

Redl paid the car insurance. The parties’ financial arrangements were based on oral agreements.

       After D.M.’s birth, Muridan added Redl as a beneficiary to both his life insurance policy

and in his will. In 2013, prior to filing individually for bankruptcy, Muridan gave Redl $20,000

in cash “to hold for him.” Br. of Appellant at 11. Redl later returned $5,000 to him. The parties

also shared a joint bank account. In September 2014, Muridan opened a joint Key Bank checking

account. The parties also had a joint safety deposit box at Key Bank.

       D.      Other Relevant Events

       After attending couples counseling together in 2012, the parties decided to have another

child using in vitro fertilization (IVF). The parties attempted IVF treatments in 2012, and again

in 2013. The treatments were unsuccessful.

       In March of 2014, Redl met John Sidell. Redl and Sidell began a clandestine sexual

relationship; however, Redl remained in a relationship with Muridan. In November, Muridan

posted on Facebook that Redl was “the love of my life.” Report of Proceedings (RP) (July 6, 2016)

at 285. In December, Muridan learned of Redl’s involvement with Sidell. Muridan and Redl did

not immediately end their relationship. Both parties indicated their desire to stay together for the

sake of D.M.




                                                 3
49436-1-II


       In the next two months, Muridan, asked his lawyer to add Redl to the title on his house,

and presented Redl with expensive gifts and a Valentine’s Day vacation to Palm Springs.

       On February 26 or 27, 2015, Muridan read a letter from Redl’s doctor informing her that

she was pregnant. Muridan correctly guessed that Sidell was the father. Redl moved out of

Muridan’s North Tacoma home, gave birth, and married Sidell.

       E.      Property at Issue

       This case focuses on three assets that Muridan claims are solely his separate property. First,

a $50,000 note for the sale of marijuana equipment; second, Muridan’s partial ownership interest

in a marijuana company, Rainier on Pine; and third, a Timberland Bank account with a balance of

$25,000.

               1.      Marijuana Equipment Sale

       In 2011, Muridan closed his fencing company and opened a medical marijuana dispensary.

It operated from the spring of 2011 until May 2014. In 2013, Muridan sold equipment purchased

for the dispensary for $50,000. Muridan held a $50,000 note from the sale.

               2.      Rainier on Pine

       In August 2014, after the dispensary closed, Muridan acquired a 25 percent ownership

interest in the Rainier on Pine retail marijuana business. Shortly thereafter, Muridan became

embroiled in a legal dispute with his co-owner. In October 2015, the parties executed a buyout in

the form of a settlement contract. In order to extinguish Muridan’s interest in Rainier on Pine, his

co-owner agreed to pay Muridan $700,000.




                                                 4
49436-1-II


               3.      Timberland Bank Account

       Muridan held multiple bank accounts during his relationship with Redl. Muridan had one

account, in his name only, at Timberland Bank. It had a balance of $25,000 when the relationship

ended. The trial court divided the Timberland Bank account in half.

II.    PIERCE COUNTY SUPERIOR COURT PROCEEDINGS

       The trial court held a hearing and found that, between December 2008 and February 27,

2015, the parties were in a CIR.2 The court explained its reasoning:

       The court finds that the parties were indeed in an equitable/committed intimate
       relationship based on the following factors: The parties continuously cohabitated
       together for at least a period of seven years,[3] which is evidenced by the conceiving
       and birthing of a child, two attempts at artificial insemination, living together,
       holding themselves out to the world to be a family, and the pooling of their
       resources.

Clerk’s Papers (CP) at 22. Because the trial court found that the parties had a CIR, it treated assets

acquired during the relationship as community-like property. The court classified the following

assets as community-like property:

       1. Rainier on Pine Marijuana Business sold for $700,000 on 10/29/15.

       2. Timberland Bank Account with balance of $25,000 as of date of separation.

       3. Marijuana Equipment valued at $50,000.



2
  The trial court used the term “dissolution” in reference to judicial proceedings surrounding the
termination of the parties’ CIR. CP at 23. Because the parties were not married, the legal term
“dissolution” is inapplicable. Ch. 26.09 RCW. Instead, we use the word “termination” to refer to
the end of a CIR. Similarly, the trial court referred to the property acquired during the CIR as
“quasi-community” property. CP at 19. However, “quasi-community” property is a preexisting
term defined by statute. RCW 26.16.220. This term should not be used in CIR cases. See Soltero
v. Wimer, 159 Wash. 2d 428, 430 n.1, 150 P.3d 552 (2007). Instead, we use the term “community-
like” property.
3
  Although the court said seven years, the actual period was just over six years based on its other
findings. This discrepancy does not affect our analysis or the result we reach.


                                                  5
49436-1-II


CP at 19. The trial court concluded that a 50/50 division was “just and equitable.” CP at 20.

Accordingly, the trial court allocated half of each asset listed above to Redl and ordered Muridan

to pay Redl. In total, the trial court awarded $387,500 to Redl. Muridan appeals.

                                           ANALYSIS

       Muridan argues that the trial court erroneously classified the parties’ relationship as a CIR.

He also argues if a CIR existed, the trial court erred by ruling it ended on February 27, 2015 and

not in August 2014. As a result, Muridan asserts that the trial court improperly distributed certain

community-like property assets, which Muridan argues should be classified as separate property

not subject to equitable division. We disagree.

I.     STANDARD OF REVIEW

       We review a trial court’s division of property following a CIR for abuse of discretion.

Byerley v. Cail, 183 Wash. App. 677, 684-85, 334 P.3d 108 (2014). “A trial court abuses its

discretion if its decision is manifestly unreasonable, adopts a position no reasonable judge would

take, is “based on untenable grounds,” or if the judge misapplied the law. In re Matter of L.H.,

198 Wash. App. 190, 194, 391 P.3d 490 (2016).

       We review the trial court’s underlying conclusion that the parties’ relationship was a CIR

de novo. In re Marriage of Pennington, 142 Wash. 2d 592, 603, 14 P.3d 764 (2000). Whether the

parties had a CIR presents a mixed question of law and fact. Pennington, 142 Wash. 2d at 602-03.

Although we defer to the trial court’s unchallenged findings of fact, as well as challenged findings

supported by substantial evidence, we review de novo whether the trial court’s legal conclusions

properly follow from those findings.      Pennington, 142 Wash. 2d at 602-03. With respect to

challenged factual findings, evidence is “substantial” if it would persuade a rational, fair-minded

person of the finding’s truth. In re Marriage of Fahey, 164 Wash. App. 42, 55, 262 P.3d 128 (2011).



                                                  6
49436-1-II


In our review, we neither weigh the evidence nor judge the credibility of the witnesses. In re

Marriage of Greene, 97 Wash. App. 708, 714, 986 P.2d 144 (1999).

II.       PROPERTY DISTRIBUTION FOLLOWING TERMINATION OF CIR

          Washington courts recognize that two individuals in a CIR may both have an interest in

property acquired during the relationship. Byerley, 183 Wn. App at 685-86. Following the

termination of a CIR, courts may equitably divide property in a manner similar to marriage

dissolution proceedings. Connell, 127 Wash. 2d at 351. A CIR is a “stable, marital-like relationship

where both parties cohabit with knowledge that a lawful marriage between them does not exist.”

Connell, 127 Wash. 2d at 346. The CIR, based on equitable principles, protects the interests of

unmarried parties who acquire property during their relationships by preventing the unjust

enrichment of one at the expense of the other when the relationship ends. Pennington, 142 Wash. 2d

at 602.

          Connell established several nonexclusive factors for courts to consider when determining

whether the parties had a CIR. 127 Wash. 2d at 346. They are: (1) continuity of cohabitation, (2)

“duration of the relationship,” (3) “purpose of the relationship,” (4) “pooling of resources and

services for joint projects,” and (5) “the intent of the parties.” Connell, 127 Wash. 2d at 346; see also

Pennington, 142 Wash. 2d at 601-05. Courts should not apply these factors in a hypertechnical

fashion, but must base the determination on the circumstances of each case. Pennington, 142
Wash. 2d at 602. The weight to be given to each factor has not been established, nor has how to

balance one factor against any other factor or factors. In particular, determining the duration of

such relationships is often a challenge. Kenneth W. Weber, 21 WASHINGTON PRACTICE: FAMILY

AND COMMUNITY PROPERTY LAW §          57.8, at 396-402 (1997).




                                                  7
49436-1-II


       Upon determining that a CIR existed, courts may distribute property acquired during the

relationship that would be treated as community property were the parties legally married.

Connell, 127 Wash. 2d at 351.4 Property acquired during a CIR is presumed to be community-like.

Pennington, 142 Wash. 2d at 602; see also In re Estate of Borghi, 167 Wash. 2d 480, 483-84, 219 P.3d
932 (2009). This presumption may be rebutted if the distribution would, at the end of the

relationship, unjustly enrich one party at the expense of the other. Pennington, 142 Wash. 2d at 602.

       Our analysis proceeds in three stages. First, we review de novo the legal conclusion that a

CIR existed. Pennington, 142 Wash. 2d at 602-03. Second, if such a relationship did exist, we

identify when it ended. This review is an issue of fact. Pennington, 142 Wash. 2d at 603-04. Third,

we review for abuse of discretion whether the trial court’s distribution of property acquired during

a CIR was just and equitable. Pennington, 142 Wash. 2d at 602.

III.   THE PARTIES ENTERED INTO A CIR

       Regarding the existence and duration of the CIR, the trial court made the following findings

of fact: (1) the parties cohabitated for at least seven years, during which time they (2) conceived,

gave birth to, and co-parented a child together, (3) twice attempted to have a second child via IVF,

(4) held themselves out to the world as a family, and (5) pooled resources. Based on these findings,

the trial court ruled that Muridan and Redl were in a CIR from December 2008 until February 27,

2015. On appeal, Muridan argues that the parties’ relationship was not a CIR. We disagree.

       A.      Trial Court’s Findings Supported by Substantial Evidence

       As a threshold matter, we consider the factual findings on which the trial court’s legal

conclusion is based. Reviewing courts defer to trial courts’ unchallenged findings of fact, and


4
 Although courts look to the statutory definitions of “separate” and “community property” for
guidance, marital community property laws do not apply directly to CIR dissolution proceedings.
Connell, 127 Wash. 2d at 351.


                                                 8
49436-1-II


review challenged findings for substantial evidence. Fahey, 164 Wash. App. at 55. Evidence is

“substantial” if it would persuade a rational, fair-minded person of the finding’s truth. Fahey, 164
Wash. App. at 55.

        Muridan does not challenge the trial court’s cohabitation, co-parenting, and IVF findings.

We accept these findings as verities. Pennington, 142 Wash. 2d at 602–03. However, Muridan does

argue that the parties neither portrayed themselves as a family nor pooled resources.5

        First, Muridan appears to argue that the couple did not present themselves as a family

despite signing an affidavit of domestic partnership because the purpose of that action was to

obtain health insurance for Muridan. Muridan’s argument is unpersuasive. Regardless of their

underlying motives, the parties asserted under penalty of perjury that they were domestic partners.

Muridan also concedes that he and Redl appeared in public as a couple on other occasions,

including attending regular barbeques and cookouts together. Substantial evidence supports the

trial court’s finding.

        Second, Muridan argues that he and Redl did not pool resources, pointing out that the

parties maintained separate accounts and that each party paid bills throughout the relationship.

This argument also fails. Pointing to individual assets that the parties kept separate does not refute

the trial court’s finding that pooling occurred. The trial court did not find that the parties pooled

all resources. The record contains substantial evidence, unrefuted by Muridan, to support the

finding that Muridan and Redl pooled at least some of their resources. They shared daycare

expenses, they both contributed to groceries, and they maintained a joint checking account. Before



5
  Muridan’s challenge to these two findings of fact is implied by his overall argument challenging
the trial court’s CIR conclusion. Because Muridan does not explicitly assign error to the trial
court’s findings of fact, they are verities on appeal. Pennington, 142 Wash. 2d at 602–03. To the
extent Muridan does challenge these findings, they are supported by substantial evidence.


                                                  9
49436-1-II


declaring bankruptcy, Muridan asked Redl to hold onto $20,000 of his cash. This evidence would

persuade a rational, fair-minded person that some pooling of resources did occur. Fahey, 164 Wn.

App. at 55. The court’s finding is supported by substantial evidence.

       B.      Connell Factors

       Next, we review de novo the trial court’s legal conclusion that a CIR existed. Like the trial

court, we utilize the nonexclusive Connell factors and reach a determination based on the

circumstances of this case. Connell, 127 Wash. 2d at 346.6

       As discussed above, Muridan does not assign error to the court’s CIR-related findings of

fact but challenges some in his briefing. To the extent that Muridan assigns error to the trial court’s

CIR finding as well as the court’s underlying findings of fact, we summarize the supporting

evidence and conduct a Connell analysis.

               1.      Factor 1: Continuous Cohabitation

       The court found that the parties cohabitated for over six years. Muridan does not contest

this finding. The record shows that the parties lived together continuously from at least January

2009 to February 2015 without any periods of separation or sporadic cohabitation. Pennington,
142 Wash. 2d at 603. On these facts, the parties had a “stable cohabiting relationship.” Pennington,
142 Wash. 2d at 603. This factor favors that a CIR existed.

               2.      Factor 2: Duration of the Relationship

       The court found that the parties were together for approximately seven years. Muridan

does not contest this finding. The record shows that the parties were in a dating relationship for


6
 We note that it is unclear whether our review reaches the underlying evidence or is limited to
considering whether the trial court correctly applied the law to its findings of fact. Pennington,
142 Wash. 2d at 603-04. The record shows the trial court did consider the Connell factors in its
analysis.


                                                  10
49436-1-II


about two years before living together as a couple for a total of over six years. “While a ‘long

term’ relationship is not a threshold requirement, duration is a significant factor.” Connell, 127
Wash. 2d at 346 (quoting In re Marriage of Lindsey, 101 Wash. 2d 299, 305, 678 P.2d 328 (1984)).

Here, the duration factor favors that a CIR existed.

               3.      Factor 3: Purpose of the Relationship

       The court found that the purpose of the parties’ relationship was companionship, support,

and to create a family. The parties supported each other as co-parents. They lived together and

raised a young child. They gave birth to one child and twice attempted to have a second child.

Redl provided emotional support to Muridan through his years of cancer treatment. Moreover, the

parties presented themselves to the world as a family by living together as a couple, attending

events together, and asserting in writing that they were domestic partners.

       Muridan argues the relationship was more transactional. However, the possibility that the

parties’ relationship also served other purposes like saving on rent payments in Redl’s case, or

providing health insurance for Muridan, does not nullify or diminish the purposes discussed above.

The fact that multiple purposes for the relationship exists does not change the characterization.

Pennington, 142 Wash. 2d at 604. This factor strongly favors that a CIR existed.

               4.      Factor 4: Pooling of Resources

       The court found that the parties pooled resources. As discussed above, both parties

contributed time, energy, and resources to the relationship and to raising their son. Muridan paid

for housing and utilities; Redl paid for health insurance and cable. Both parties contributed to




                                                11
49436-1-II


groceries and daycare expenses. Furthermore, evidence exists of explicit comingling of funds.

Muridan argues that the parties did not pool resources. Although both parties kept at least some

aspects of their finances separate, they also pooled many of their finances. This factor favors that

a CIR existed.

                 5.    Factor 5: Intent of the Parties

       The court found that the parties intended to live together as a family. They continuously

cohabitated as a couple for over six years. They executed an affidavit of domestic partnership.

That means they “shall be treated the same as married spouses.” RCW 26.60.015. They chose to

raise a child together. When their relationship began to have problems, they remained sufficiently

committed to seek couples counseling, and actively attempted to have a second child together as

late as 2013. The lack of sexual activity does not show that the parties did not intend to form a

CIR. As the trial court correctly observed, a couple can be “quite intimate and on the level of

marriage [despite] not necessarily hav[ing] a sexual relationship.” RP (July 11, 2016) at 4.

       Muridan argues Redl’s affair suggests her intent was to end the CIR. In this case, Redl met

Sidell in March 2014, the two began a sexual relationship the following month, and she became

pregnant in 2015. Evidence of infidelity weighs against a court’s determination that the unfaithful

party intended to form a CIR, but is not solely determinative. See Pennington, 142 Wash. 2d at 604;

Long v. Fregeau, 158 Wash. App. 919, 926, 244 P.3d 26 (2010).

       Muridan and Redl intended to enter into a CIR. Prior to May of 2014, this factor strongly

favors that a CIR existed. After May 2014, this factor continues to modestly favor a CIR.

Infidelity alone does not preclude a CIR. Long, 158 Wash. App. at 926. Furthermore, with respect

to the intent factor, the weight of the infidelity evidence is partially counterbalanced by the fact

that both parties chose to remain together even after Muridan learned of the affair.



                                                 12
49436-1-II


                6.      Conclusion

         We conclude that the Connell factors support a determination that Redl and Muridan had

a CIR.

         C.     Muridan Misunderstands the Legal Requirements of a CIR

         Muridan argues that the parties were not intimate with each other, nor were they committed

to the relationship, and therefore could not be in a CIR. Muridan’s intimacy argument focuses on

physical intimacy, noting that Muridan’s medical condition removed sex from the parties’

relationship after 2011.     With respect to commitment, Muridan argues that Redl’s affair

demonstrates that she was not committed to the relationship. By the summer of 2014, Muridan

argues, both parties “wanted out,” and only stayed in the relationship for the benefit of their son.

Reply Br. of Appellant at 9. Muridan’s arguments communicate an overly literal and simplistic

characterization of Washington’s CIR case law.

         First, Muridan’s emphasis on the couple’s lack of physical intimacy is unpersuasive. The

word “intimate” in the term “committed intimate relationship” was not intended to make sexual

intimacy the litmus test for whether courts should equitably divide property at the end of the

relationship. Long, 158 Wash. App. at 922. Sex is not a threshold requirement for intimacy. Long,
158 Wash. App. at 922. While courts may consider physical intimacy within the Connell framework,

it is not required. Long, 158 Wash. App. at 922.

         Second, the word “committed” does not mean that infidelity triggers the end of a CIR. As

Long said, “[i]ntimacy and commitment are just two non-exclusive relevant factors a trial court

can consider in deciding if equity applies to support an equitable property division.” 158 Wn.

App. at 922.     In Long, that court concluded that the factors in favor of a CIR, including

cohabitation, joint planning for the future, and holding themselves out as a couple, outweighed



                                                 13
49436-1-II


those against, which included physical absences and multiple instances of infidelity. 158 Wn.

App. at 927. Similarly, while Redl’s relationship with Sidell adds some credence to Muridan’s

arguments against a CIR, it is outweighed by what both parties chose to do once it came to light.

They remained a couple, continued to live together, and co-parented their son.

       Muridan’s characterization of a CIR’s requirements overlooks its underlying equitable

foundation. The descriptors “committed” and “intimate,” and by extension the Connell factors

themselves, are simply the tools that courts use to better consider the equities that encompass a

CIR analysis. “We have never divorced the [CIR] doctrine from its equitable underpinnings.”

Pennington, 142 Wash. 2d at 602. The bottom line is that when a CIR is terminated, no one party

should be unjustly enriched. The issue we must decide is whether fairness and equity requires a

division of assets at the end of a CIR. Like the trial court, we agree that it does.

IV.    THE TRIAL COURT CORRECTLY FOUND THE CIR ENDED IN FEBRUARY 2015

       Muridan argues that even if a CIR once existed, it ended prior to August 2014 when he

acquired an ownership interest in Rainer on Pine. We disagree.

       The parties cohabitated for over six years, during which time they raised a child together

and lived as a family. They lived together as a couple until Muridan ended the relationship in

February 2015. It is uncontested that Muridan ended the relationship on February 27, 2015, when

he learned of Redl’s pregnancy. The trial court’s finding that the relationship ended on that date

is therefore an unchallenged finding of fact and a verity on appeal.7




7
  To the extent Muridan argues that the trial court’s termination finding is instead a conclusion of
law, the result is the same. The legal conclusion that a CIR no longer existed after February 2015
is supported by the court’s findings of fact, which in turn are supported by substantial evidence.
The trial court did not err.


                                                  14
49436-1-II


V.     THE TRIAL COURT CORRECTLY CLASSIFIED PROPERTY ACQUIRED DURING                  THE   PARTIES’
       CIR AS COMMUNITY-LIKE PROPERTY

       Based on its finding that the parties were in a CIR from December 2008 to February 2015,

the trial court classified three assets acquired during the relationship as community-like property.

First, a $50,000 note for the sale of marijuana equipment; second, Muridan’s partial ownership

interest in Rainier on Pine; and third, a Timberland Bank account with a $25,000 balance. Because

the trial court’s classification of property is part of equitable property division, we review it for

abuse of discretion. Byerley, 183 Wash. App. at 684-85.

       Property and income acquired during a CIR is presumed to be community-like property.

Connell, 127 Wash. 2d at 351. This presumption can be rebutted by showing that one party acquired

the property by “gift, bequest, devise, or descent with the rents, [including the] issues and profits

thereof.” Connell, 127 Wash. 2d at 351.

       In this case, Muridan offers no credible arguments why the $50,000 note and Timberland

Bank account should be classified as his separate property. Muridan acquired the note from a sale

of marijuana equipment in 2013 while the CIR existed. Similarly, the record indicates that

Muridan funded his bank accounts from income earned during the CIR. Muridan provides no

evidence to the contrary. Applying Connell’s joint ownership presumption, the trial court did not

abuse its discretion in classifying the note and Timberland Bank account as community-like

property.

       Muridan’s argument focuses on the buyout agreement for his interest in Rainier on Pine,

valued by the trial court at $700,000. First, Muridan argues the asset is not community-like

property because the CIR was over by the time he acquired it. Second, Muridan argues the asset




                                                 15
49436-1-II


is not community-like property because he did not execute the agreement until October 2015, well

after the end of the relationship. Muridan’s arguments fail to rebut the community-like property

presumption.

       We have already addressed that contrary to Muridan’s argument, the CIR terminated on

February 27, 2015. Muridan’s argument that this asset is not community-like property because he

executed the agreement in October 2015 is also unpersuasive. The “property” in question is not

the agreement itself, but the underlying ownership interest in Rainier on Pine. Because Muridan

acquired his stake in Rainier on Pine in August 2014, before the CIR terminated, the trial court did

not abuse its discretion in classifying the property as community-like property. See Pennington,
142 Wash. 2d at 602.

VI.    THE TRIAL COURT DID NOT ABUSE ITS DISCRETION WITH A 50/50 DIVISION OF ASSETS

       The trial court concluded that a 50/50 division of the contested assets was “just and

equitable” based on the “nature and extent of the relationship,” “length of relationship,” and

“economic circumstances of the parties.” CP at 20. Muridan argues that the trial court erred by

improperly valuing his interest in Rainier on Pine and abused its discretion by failing to consider

the economic circumstances of the parties. Again, we disagree.

       Muridan argues for the first time on appeal that the trial court improperly valued his

$700,000 Rainier on Pine interest. Property valuation is a material fact reviewed for substantial

evidence. In re Marriage of Rockwell, 141 Wash. App. 235, 243, 170 P.3d 572 (2007). Muridan

points out that as part of the sale, he retained responsibility for up to $75,000 in tax liability. We

do not consider Muridan’s tax liability argument for two reasons. First, Muridan provides no

evidence as to what an allegedly more accurate valuation would be. Second, the tax proceeding is

outside the record and apparently remains unresolved. We have no basis on which to judge what



                                                 16
49436-1-II


impact, if any, that proceeding would have on the value of this asset. The trial court’s valuation

of $700,000 was based on substantial evidence—that of the $700,000 sale price set by the Rainier

on Pine contract agreement itself.

       Muridan’s economic circumstances argument is similarly unpersuasive.            Contrary to

Muridan’s assertion, the trial court did explicitly consider the parties’ economic circumstances.

Muridan cites no authority to support his assertion that Washington law requires the order itself to

contain more than the “pro forma statement” quoted above. Br. of Appellant at 47. In either event,

consideration of the parties’ individual circumstances is evident throughout the record.

       Based on these considerations, the trial court determined that equity and fairness required

an equal division of the community-like assets. As the trial court explained, the 50/50 division

was just and equitable in light of “Redl’s contribution in the form of time and energy in co-

parenting the child and meeting the financial needs of the family through payment of health

insurance premium, the cable bill and 100% of the daycare expenses for 24 months.” CP at 24.

On this basis, the trial court’s equitable division is not manifestly unreasonable or an abuse of

discretion.

VII.   ATTORNEY FEES

       Arguing that Muridan’s appeal is frivolous, Redl requests attorney fees under RAP 18.9.

An appeal is not frivolous if it raises even one debatable issue “upon which reasonable minds

might differ.” Advocates for Responsible Dev. v. W. Wash. Growth Mgmt. Hr’gs Bd., 170 Wash. 2d
577, 580, 245 P.3d 764 (2010). Because Muridan’s appeal is not frivolous, we decline to award

attorney fees to Redl.




                                                17
49436-1-II


      We affirm the trial court.




                                        Melnick, J.

We concur:




      Johanson, J.




      Maxa, A.C.J.




                                   18